DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is a composition claim directed to a controlled release composition for treating obesity, diabetes, sleep apnea, or a related condition an effective amount of topiramate and phentermine.
	Independent claim 2 is a method of using claim directed to a method for effecting weight loss in a subject, comprising administrating to the subject continually over a significant period of time a daily dose of phentermine in combination with a daily dose of topiramate selected to prevent the loss of effectiveness of phentermine alone.
*  *  *  *  *
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "related" in claim 1 is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
*

*  *  *  *  *
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 7,056,890 (“Najarian”) (see PTO-892).
Najarian discloses a method for effecting weight loss comprising administration of topiramate according to an escalating dosing regimen (see col. 13, lines 25-31) wherein topiramate is in a controlled release form (see, e.g., col. 14, line 10).
Najarian discloses co-administration with topiramate of an effective amount of a sympathomimetic agent, such as phentermine (see, e.g., col. 12, line 62).
Regarding claim 2, Najarian teaches an exemplary dosing regimen comprising an initial daily dosage (i.e. week one) of 25 mg topiramate, followed by 50 mg daily for the next 5-7 days, followed by a dose of 100 mg daily for about the next 6-8 days, and about 100-150 mg daily for the next 20-26 days (see col. 13, lines 25-31).  
*  *  *  *  *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 49-54 of U.S. Patent No. 7,056,890 (‘890).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘890 claims a pharmaceutical composition comprising topiramate and phentermine (see claim 1) and a kit comprising a packaged combination of phentermine and topiramate and instructions for drug administration (see claim 49).  

2.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 7,674,776 (‘776).  Although the conflicting claims are not identical, they are not patentably distinct ‘776 claims a pharmaceutical composition comprising delayed release topiramate and immediate release phentermine (see claim 23).  

3.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,580,298 (‘298).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘298 claims a unit dosage form for weight loss for oral administration to a patient having a body mass index of at least 30 kg/m.sup.2 and a condition associated with obesity, comprising a combination of: an immediate release phentermine formulation containing a unit dosage of phentermine in the range of 2 mg to 8 mg; and a controlled release topiramate formulation containing a unit dosage of topiramate in the range of 15 mg to 50 mg, wherein the dosage of phentermine in mg/day is about 16% of the dosage of topiramate in mg/day, and wherein the controlled release topiramate formulation reaches a maximum plasma concentration (Cmax) at about 6 to about 10 hours (Tmax) after administration and exhibits a lower Cmax, than non-controlled release topiramate, without decreasing total drug exposure defined by the area under the concentration-time curve (AUC), thereby enabling reduction of concentration-dependent side effects without a decrease in efficacy (see claim 1).  

4.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,580,299 (‘299).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘299 claims a method for effecting weight loss in a subject having a body mass index of at least 30 kg/m.sup.2 and a condition associated with obesity comprising administering an escalating unit dosage form comprising, (a) a first dosage form, comprising, 23 mg of topiramate, formulated for controlled release, and 3.75 mg of phentermine, formulated for immediate release, wherein the first dosage form is administered to the subject daily for 2 weeks; and (b) a second dosage form, comprising either, 46 mg of topiramate, formulated for controlled release, and 7.5 mg of phentermine, formulated for immediate release, or 92 mg of topiramate, formulated for controlled release, and 15 mg of phentermine, formulated for immediate release, wherein the topiramate formulated for controlled release reaches maximum plasma concentration (Cmax) at about 6 to about 10 hours (Tmax) after administration and exhibits a lower Cmax, than non-controlled release topiramate, without decreasing total drug exposure defined by the area under the concentration-time curve (AUC), enabling a reduction in side effects without compromising the efficacy of the treatment, and wherein the second dosage form is administered to the subject daily for at least 2 years, thereby effecting weight loss and treating the condition associated with obesity  (see claim 1).  

5. 	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,895,057 (‘057).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘057 claims a method for effecting weight loss in a patient having a body mass index of at least 25 kg/m2, comprising administering an escalating unit dosage form comprising, (a) a first dosage form, comprising, 23 mg of topiramate, formulated for controlled release, and 3.75 mg of phentermine, formulated for immediate release, wherein the first dosage form is administered to the subject daily for at least 2 weeks; and (b) a second dosage form, comprising, 46 mg of topiramate, formulated for controlled release, and 7.5 mg of phentermine, formulated for immediate release, wherein the topiramate formulated for controlled release reaches maximum plasma concentration (Cmax) at about 6 to about 10 hours (Tmax) after administration and exhibits a lower Cmax, than non-controlled release topiramate, without decreasing total drug exposure defined by the area under the concentration-time curve (AUC), and
wherein the second dosage form is administered to the subject daily for at least 2 years, thereby effecting weight loss (see claim 1).  

6.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,895,058 (‘058).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘058 claims a unit dosage form for weight loss for oral administration to a patient having a body mass index of at least 25 kg/m2, comprising a combination of: an immediate release phentermine formulation containing a unit dosage of phentermine in the range of 2 mg to 8 mg; and a controlled release topiramate formulation containing a unit dosage of topiramate in the range of 15 mg to 50 mg,
wherein the dosage of phentermine in mg/day is about 16% of the dosage of topiramate in mg/day, and wherein the controlled release topiramate formulation reaches a maximum plasma concentration (Cmax) at about 6 to about 10 hours (Tmax) after administration and exhibits a lower Cmax, than non-controlled release topiramate, without decreasing total drug exposure defined by the area under the concentration-time curve (AUC) (see claim 1).

7.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,011,905 (‘905).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘905 claims a unit dosage form for weight loss for oral administration to a patient having a body mass index of at least 25 kg/m.sup.2, comprising a combination of: an immediate release phentermine formulation containing a unit dosage of phentermine of 3.75 mg or 7.5 mg; and a controlled release topiramate formulation containing a unit dosage of topiramate of 23 mg or 46 mg, wherein the controlled release topiramate formulation reaches a maximum plasma concentration (Cmax) at about 6 to about 10 hours (Tmax) after administration.

8.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,011,906 (‘906).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘906 claims a method for effecting weight loss in a patient having a body mass index of at least 25 kg/m.sup.2, comprising administering an escalating unit dosage form comprising, (a) a first dosage form, comprising, 23 mg of topiramate, formulated for controlled release, and 3.75 mg of phentermine, formulated for immediate release, wherein the first dosage form is administered to the subject daily for at least 2 weeks; and (b) a second dosage form, comprising, 46 mg of topiramate, formulated for controlled release, and 7.5 mg of phentermine, formulated for immediate release, wherein the topiramate formulated for controlled release reaches maximum plasma concentration (Cmax) at about 6 to about 10 hours (Tmax) after administration.
*
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of copending Application No. 16/796,194 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
[Wingdings 2 font/0xF3]







Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615